On Rehearing.
On a former day of the present term of this court, to wit, November 9, 1920, the application for rehearing in this case was overruled. Thereafter, on November 23, 1920, a petition for writ of certiorari to this court was submitted in the Supreme Court, and on December 2, 1920, the Supreme Court denied the writ, without opinion, and on January 13, 1921, that court overruled the application for a rehearing of its former order.
Thereupon the learned counsel for appellant applied for and obtained permission to file a motion in this court that matters involved and the questions presented be again given *Page 588 
consideration by this court with a view to a modification of the facts stated in the opinion of this court as well as several propositions of law therein announced. While this course is unusual, the manifest earnestness of counsel in behalf of their client has induced this court to again review its opinion, and, having done so, we conclude that it must stand. In denying the writ the Supreme Court affirms the correctness of the opinion and the holding of this court on practically every question presented by the record. As stated in the original opinion, the trial of this defendant in the lower court was without error prejudicial to his substantial rights.
The judgment of affirmance must remain undisturbed, and the application for rehearing again overruled.